EXHIBIT 10.9

 

AMENDMENT TO

1986 EXECUTIVE STOCK PLAN

 

COMPENSATION COMMITTEE

OF THE

BOARD OF DIRECTORS

SUNTRUST BANKS, INC.

 

February 10, 1998

 

The SunTrust Banks, Inc. 1986 Executive Stock Plan (the “Plan”), is hereby
amended, effective as of February 10, 1998, as set forth below.

 

Any term which is not defined below shall have the meaning set forth in the
Plan.

 

  1. Section 8.1 of the Plan is hereby amended by adding a paragraph at the end
thereof as follows:

 

The Committee shall also have the right to insert provisions in any Restricted
or Performance Stock Agreement, either at the time such Restricted or
Performance Stock Agreement is entered into or subsequent to such time, whereby
the Restricted or Performance Stock (or a portion thereof) granted under such
Restricted or Performance Stock Agreement may be converted into units, each of
which will have a value equal at all times to a share of Stock (each such unit,
a “Phantom Stock Unit”). Phantom Stock Units shall be subject to such terms and
conditions (including, but not limited to the payment of dividends or the
crediting of dividend equivalents in respect of such Phantom Stock Units) not
inconsistent with this Plan as the Committee may, in its sole discretion,
determine.

 

IN WITNESS WHEREOF, SunTrust Banks, Inc. has caused this Amendment to be
executed by a duly authorized officer as of the day and year first above
written.

 

SUNTRUST BANKS, INC.

By  

/s/ SunTrust Banks, Inc.

         

--------------------------------------------------------------------------------

 